DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 04/08/2019. This action is in response to amendments and remarks filed on 08/23/2022. Claim 1-20 are pending and have been examined. Claim 1 and 20 is independent claim. the 35 U.S.C. 112(b) rejection to claims 12 and 19 and 35 U.S.C. 101 rejection to claims 10, 12-14, 17 and 19-21 have been withdrawn. In the current amendments, claims objection, drawing objection, Claim rejection under 35 USC 112(a). Claims 1-20 are pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
	one or more processing units configured to
Claim 2:
the one or more processing units are configured to: add the further result to the result; and repeat the further operations and the adding the further result to the result until the result satisfies the criterion.
Claim 3:
the one or more processing units are configured to skip the further operations based on determination that the result satisfies the criterion
Claim 11:
the one or more processing units are configured to modify the first values or the second values of unselected pairs of the plurality pairs
Claim 13:
One or more the processing units are configured to: determine that the enable bit is set for the pair; and in response to the determination, perform the mathematical operations on the pair.
Upon a review of the Specification, each of the bolded generic placeholder in the claims above is described in Drawings Fig. 4 and the following Specification descriptions: 
Page. 20-21 Para [0070] “It should be noted that while sorting data can be easily implemented using software-based processing units, it may not be efficient to implement sorting data using hardware-based processing units, such as FPGAs or ASICs. Therefore, instead of performing complete sorting, the input data can be sorted partially” and Page 27 Para [0088] “At least one of the processing units can be implemented as an integrated circuit, for example an ASIC or an FPGA” (emphasis added).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 19 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 
Each of the claim limitations in claim 1, 2, 3, 11 and 13 as identified in section 5 of this Office Action invokes 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Drawings Fig. 4 and the following Specification descriptions: Page. 20-21 Para [0070] “It should be noted that while sorting data can be easily implemented using software-based processing units, it may not be efficient to implement sorting data using hardware-based processing units, such as FPGAs or ASICs. Therefore, instead of performing complete sorting, the input data can be sorted partially” and Page 27 Para [0088] “At least one of the processing units can be implemented as an integrated circuit, for example an ASIC or an FPGA”; however, the Specification does not provide the algorithm that performs each of the limitations for which 35 U.S.C. 112(f) is invoked. 
See MPEP 2181 II(B) (“For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’")”).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, each of the functions in limitations that invoke 35 U.S.C. 112(f) that do not have sufficient description of corresponding structure in the specification has been interpreted as being implemented by electronic circuit.
Therefore, 
the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-17 and 19 depend on claim 1 and do not cure the deficiencies of the claim 1 therefore claims 2-17 and 19 are rejected for the same rationales. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1:
Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
select one or more pairs from the plurality of pairs, wherein a count of the selected one or more pairs is less than a count of all pairs in the plurality of pairs; 
perform mathematical operations on the selected one or more pairs to obtain a result;
determine that the result does not satisfy a criterion; 
upon determining that the result does not satisfy the criterion, perform further operations comprising: 
selecting one or more further pairs from the plurality of pairs at least one unselected pair includes a nonzero first value and a nonzero second value;
performing the mathematical operations on the selected one or more further pairs to obtain a further result; and 
determine, based on the result and the further result, an output of the neuron.
as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass select one or more pairs from the plurality of pairs, wherein a count of the selected one or more pairs is less than a count of all pairs in the plurality of pairs and at least one unselected pair includes a nonzero first value and a nonzero second value (correspond to evaluation and judgment  because evaluating pair and judgment of pair less than a count of pairs); perform mathematical operations on the selected one or more pairs to obtain a result (correspond to mathematical calculation); determine that the result does not satisfy a criterion (correspond to evaluation because determining result); upon determining that the result does not satisfy the criterion (correspond to evaluation because determining result), perform further operations comprising: selecting one or more further pairs from the plurality of pairs (correspond to evaluation and judgment  because evaluating the pairs for selection and using judgment for the selection); and performing the mathematical operations on the selected one or more further pairs to obtain a further result (correspond to mathematical calculation); and determine, based on the result and the further result, an output of the neuron (correspond to evaluation and judgment  because evaluating result to make a judgment about output).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 2:
Claim 2 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
add the further result to the result; and 
repeat the further operations and the adding the further result to the result until the result satisfies the criterion
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts  (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass add the further result to the result (correspond to evaluation because evaluating result ), repeat the further operations and the adding the further result to the result until the result satisfies the criterion (correspond to evaluation because evaluating result).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 3:
Claim 3 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein…..skip the further operations based on determination that the result satisfies the criterion
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein…..skip the further operations based on determination that the result satisfies the criterion (correspond to evaluation because evaluating result).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 4:
Claim 4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein the mathematical operations includes a multiplication
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein the mathematical operations includes a multiplication (correspond to mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 5:
Claim 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein a count of the mathematical operations performed on all the selected one or more pairs is less than a count of the mathematical operations that would be performed on all pairs in the plurality of pairs
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein a count of the mathematical operations performed on all the selected one or more pairs is less than a count of the mathematical operations that would be performed on all pairs in the plurality of pairs (correspond to mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 6:
Claim 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein an order of the selected one or more pairs and the selected one or more further pairs being used for performing the mathematical operations is different from an order of pairs in the received plurality of pairs
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein an order of the selected one or more pairs and the selected one or more further pairs being used for performing the mathematical operations is different from an order of pairs in the received plurality of pairs (correspond to evaluation and mathematical operation because evaluating pairs and performing mathematical operations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 7:
Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
the selecting the one or more pairs from the plurality of pairs is based on absolute values of at least one of the first values or second values of the one or more pairs
the selecting the one or more further pairs from the plurality of pairs is based on absolute values of at least one of the first values or second values of the one or more further pairs
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass the selecting the one or more pairs from the plurality of pairs is based on absolute values of at least one of the first values or second values of the one or more pairs (correspond to evaluation and judgment because evaluating pair and judgment for selection of pair ), the selecting the one or more further pairs from the plurality of pairs is based on absolute values of at least one of the first values or second values of the one or more further pairs (correspond to evaluation and judgment because evaluating pair and judgment for selection of pair).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 8:
Claim 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein a pair of the plurality of pairs having a larger absolute value of the first value or the second value is selected prior to a pair of the plurality of pairs having a lesser absolute value of the first value or the second value
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein a pair of the plurality of pairs having a larger absolute value of the first value or the second value is selected prior to a pair of the plurality of pairs having a lesser absolute value of the first value or the second value (correspond to evaluation and judgment because evaluating pair by the comparison (judgment)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 9:
Claim 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein the selecting the one or more pairs from the plurality of pairs is based on values of bits of binary numbers representing the first values or the second values of the one or more pairs
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein the selecting the one or more pairs from the plurality of pairs is based on values of bits of binary numbers representing the first values or the second values of the one or more pairs (correspond to evaluation and judgment because evaluating pair and judgment for selection).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 10:
Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
a pair with a first value having a first non-zero bit at a position K starting from a least significant bit is selected prior to a pair with a first value having a first non-zero bit at a position K-1, wherein K is less than a count of bits a binary number representing the first value
a pair with a second value having a first non-zero bit at a position K starting from a least significant bit is selected prior to a pair with a second value having a first non-zero bit at a position K-1, wherein K is less than a count of bits a binary number representing the second value
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass a pair with a first value having a first non-zero bit at a position K starting from a least significant bit is selected prior to a pair with a first value having a first non-zero bit at a position K-1, wherein K is less than a count of bits a binary number representing the first value (correspond to evaluation and judgment because evaluating pair and judgment for selection), a pair with a second value having a first non-zero bit at a position K starting from a least significant bit is selected prior to a pair with a second value having a first non-zero bit at a position K-1, wherein K is less than a count of bits a binary number representing the second value (correspond to evaluation and judgment because evaluating pair and judgment for selection).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 11:
Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein the….modify the first values or the second values of unselected pairs of the plurality pairs
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein….modify the first values or the second values of unselected pairs of the plurality pairs (correspond to evaluation and judgment because evaluating (modify) value and judgment for unselected).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 12:
Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein the modifying of the first values or the second values is setting the first values to zero or setting the second values to zero
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein the modifying of the first values or the second values is setting the first values to zero or setting the second values to zero (correspond to evaluation and judgment because evaluating (modify) value and judgment for setting value to zero).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 13:
Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein selecting a pair from the plurality of pairs includes setting an enable bit associated with the selected pair
determine that the enable bit is set for the pair
in response to the determination, perform the mathematical operations on the pair
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein selecting a pair from the plurality of pairs includes setting an enable bit associated with the selected pair (correspond to evaluation and judgment because evaluating pair and judgment for selection), determine that the enable bit is set for the pair (correspond to evaluation because of evaluating pair), in response to the determination, perform the mathematical operations on the pair (correspond to mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 14:
Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein selecting a pair from the plurality of pairs includes setting an index equal to a position of the pair in the plurality of pairs or in a subset of the plurality of pairs
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein selecting a pair from the plurality of pairs includes setting an index equal to a position of the pair in the plurality of pairs or in a subset of the plurality of pairs (correspond to evaluation and judgment because evaluating pair and judgment for selection).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 15:
Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein the determining that the result satisfies the criterion includes comparing the result to one or more thresholds
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein the determining that the result satisfies the criterion includes comparing the result to one or more thresholds (correspond to evaluation and judgment because evaluating pair and judgment about result).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 16:
Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein the determining that the result satisfies the criterion includes comparing numbers, wherein at least one of the compared numbers is determined based on one of: the result, a first value, or a second values of a pair of the plurality of pairs
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein the determining that the result satisfies the criterion includes comparing numbers, wherein at least one of the compared numbers is determined based on one of: the result, a first value, or a second values of a pair of the plurality of pairs (correspond to evaluation and judgment because evaluating result and judgment about result).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 17:
Claim 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
wherein the plurality of pairs includes pairs with input values for the neuron and weights corresponding to the input values
as drafted, manufacture is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass wherein the plurality of pairs includes pairs with input values for the neuron and weights corresponding to the input values (correspond to evaluation because evaluating pair).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 18:
Claim 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:
Please see analysis of claim 1. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” and “wherein at least one of the processing units is implemented in an electronic circuit” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 19:
Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to system, which is directed to a machine, one of the statutory category.
Step 2A Prong one Analysis:  
Please see analysis of claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” and “wherein the receiving the plurality of pairs includes: receiving a first plurality of the first values and a second plurality of the second values, wherein a first value of the first plurality is associated with a second value of the second plurality” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” and “wherein the receiving the plurality of pairs includes: receiving a first plurality of the first values and a second plurality of the second values, wherein a first value of the first plurality is associated with a second value of the second plurality” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 20:
Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to method, which is directed to a process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a system for accelerating neuron computations in an artificial neural network. The claim, which contains the following limitations:  
selecting….one or more pairs from the plurality of pairs, wherein a count of the selected one or more pairs is less than a count of all pairs in the plurality of pairs
performing……mathematical operations on the selected one or more pairs to obtain a result
determining….that the result does not satisfy a criterion
upon determining that the result does not satisfy the criterion
selecting one or more further pairs from the plurality of pairs and at least one unselected pair includes a nonzero first value and a nonzero second value
performing the mathematical operations on the selected one or more further pairs to obtain a further result
determining, by the one or more processing units and based on the result and the further result, an output of the neuron
as drafted, process is a that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and directed to Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (“one or more processing units”) and Insignificant Extra-Solution Activity (“receiving….a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN”). The above limitations in the context of this claim encompass selecting…..one or more pairs from the plurality of pairs, wherein a count of the selected one or more pairs is less than a count of all pairs in the plurality of pairs (correspond to evaluation and judgment  because evaluating pair and judgment of pair less than a count of pairs), performing….mathematical operations on the selected one or more pairs to obtain a result (correspond to mathematical calculation), determining….that the result does not satisfy a criterion (correspond to evaluation because determining result), upon determining that the result does not satisfy the criterion (correspond to evaluation because determining result), selecting one or more further pairs from the plurality of pairs (correspond to evaluation and judgment  because evaluating the pairs for selection and using judgment for the selection); performing the mathematical operations on the selected one or more further pairs to obtain a further result (correspond to mathematical calculation), determining…..based on the result and the further result, an output of the neuron (correspond to evaluation and judgment  because evaluating result to make a judgment about output).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processing units” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “receiving….a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element directed to mere instruction to apply the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the recitation of “receiving…..a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of Application No. 16/416,891 (Pre-Grant Pub US20200372328A1) in view of Martin (US 20190147327 A1) in view of Pillai et al. (US 20190042922 A1) He et al. (“Progressive Deep Neural Networks Acceleration via Soft Filter Pruning”). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1 and 20
Instant Application No. 16/377,532 
Application No. 16/416,891 (reference application) 
Claim 1: 
A system for accelerating neuron computations in an artificial neural network (ANN), the system comprising one or more processing units configured to:






 
        
     receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN;


[AltContent: arrow]     select one or more pairs from the plurality of pairs, wherein a count of the selected one or more pairs is less than a count of all pairs in the plurality of pairs 

and at least one unselected pair includes a nonzero first value and a nonzero second value; 
      

   perform mathematical operations on the selected one or more pairs to obtain a result;
determine that the result does not satisfy a criterion; 
upon determining that the result does not satisfy the criterion, perform further operations comprising: 
selecting one or more further pairs from the plurality of pairs; and 
performing the mathematical operations on the selected one or more further pairs to obtain a further result; and 
determine, based on the result and the further result, an output of the neuron.

Claim 1: 
A system for accelerating computation of an artificial neural network (ANN), the system comprising: 
one or more arithmetic units; 
one or more accumulation units; and 
one or more processing units coupled with the one or more arithmetic units and the one or more accumulation units, wherein: 
the one or more processing units are configured to: 

receive a first plurality of first values and a second plurality of second values associated with one or more neurons of the ANN; 


and determine a plurality of pairs, wherein each pair of the plurality of pairs has a first value of the first plurality and a second value of the second plurality and wherein the first value and the second value satisfy criteria; the one or more arithmetic units being configured to perform mathematical operations on pairs of the plurality of pairs to obtain one or more results; 

the one of more accumulation units being configured to accumulate the one or more results to obtain accumulated results; and 
the one or more processing units being configured to determine, based on at least one of the accumulated results, an output of the one or more neurons.
Claim 7: 
The system of claim 1, wherein a count of pairs in the plurality of pairs is less than a count of all possible pairs including a first value of the first plurality and a second value of the second plurality.
Claim 20:

A method for accelerating neuron computations in an artificial neural network (ANN), the method comprising: 









receiving, by one or more processing units, a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN; 

     selecting, by the one or more processing units, one or more pairs from the plurality of pairs, wherein a count of [AltContent: arrow]the selected one or more pairs is less than a count of all pairs in the plurality of pairs





performing, by the one or more processing units, mathematical operations on the selected one or more pairs to obtain a result;
 determining, by the one or more processing units, that the result does not satisfy a criterion; 
upon determining that the result does not satisfy the criterion, performing, by the one or more processing units, further operations comprising: 
selecting one or more further pairs from the plurality of pairs; and 
performing the mathematical operations on the selected one or more further pairs to obtain a further result; and 
determining, by the one or more processing units and based on the result and the further result, an output of the neuron.

and at least one unselected pair includes a nonzero first value and a nonzero second value; 

Claim 1: 
A system for accelerating computation of an artificial neural network (ANN), the system comprising: 
one or more arithmetic units; 
one or more accumulation units; and 
one or more processing units coupled with the one or more arithmetic units and the one or more accumulation units, wherein: 
the one or more processing units are configured to: 

receive a first plurality of first values and a second plurality of second values associated with one or more neurons of the ANN; 

and determine a plurality of pairs, wherein each pair of the plurality of pairs has a first value of the first plurality and a second value of the second plurality and wherein the first value and the second value satisfy criteria; the one or more arithmetic units being configured to perform mathematical operations on pairs of the plurality of pairs to obtain one or more results; 

the one of more accumulation units being configured to accumulate the one or more results to obtain accumulated results; and 
the one or more processing units being configured to determine, based on at least one of the accumulated results, an output of the one or more neurons.
Claim 7: 
The system of claim 1, wherein a count of pairs in the plurality of pairs is less than a count of all possible pairs including a first value of the first plurality and a second value of the second plurality.


Regarding claim 1 of the instant application, claim 7 of reference does not appear explicitly teach “determining, by the one or more processing units, that the result does not satisfy a criterion; upon determining that the result does not satisfy the criterion, performing, by the one or more processing units, further operations comprising: selecting one or more further pairs from the plurality of pairs”; “and at least one unselected pair includes a nonzero first value and a nonzero second value” and “and at least one unselected pair includes a nonzero first value and a nonzero second value”. However, Martin teaches this limitation in Page 4 Para [0091]. It would have been obvious for one of ordinary skill in the arts before the effective filing date of the instant application to modify the teaching of the reference application with the teachings of Martin to learn “The above approach means that the time taken to process each neuron varies depending on the sparsity of the input data and weights for that neuron. Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” (Martin, Page 7 Para [0145]). However, “and at least one unselected pair includes a nonzero first value and a nonzero second value” He et al. teaches (Page 5, Section D. Progressive Soft Filter Pruning (PSFP)). It would have been obvious for one of ordinary skill in the arts before the effective filing date of the instant application to modify the teaching of the reference application with the teachings of He to learn “PSFP achieves a better result and advances the state-of-the-art in the field of model acceleration” (He, Page 9 V. CONCLUSION & FUTURE WORK).
Regarding claim 20 of the instant application, claim 7 of reference does not appear explicitly teach “determining, by the one or more processing units, that the result does not satisfy a criterion; upon determining that the result does not satisfy the criterion, performing, by the one or more processing units, further operations comprising: selecting one or more further pairs from the plurality of pairs”. However, Martin teaches this limitation in Page 4 Para [0091] and Page 15 Para [0259]. It would have been obvious for one of ordinary skill in the arts before the effective filing date of the instant application to modify the teaching of the reference application with the teachings of Martin to learn “The above approach means that the time taken to process each neuron varies depending on the sparsity of the input data and weights for that neuron. Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” (Martin, Page 7 Para [0145]). However, “and at least one unselected pair includes a nonzero first value and a nonzero second value” He et al. teaches (Page 5, Section D. Progressive Soft Filter Pruning (PSFP)). It would have been obvious for one of ordinary skill in the arts before the effective filing date of the instant application to modify the teaching of the reference application with the teachings of He to learn “PSFP achieves a better result and advances the state-of-the-art in the field of model acceleration” (He, Page 9 V. CONCLUSION & FUTURE WORK).
Claim 20 of the current application differs from claim 7 of the reference application in that claim 20 (instant) recites “A method” whereas Claim 1 (reference) recites “A system”. However, reference claim 1 discloses the method steps of instant claim 20 except for the limitation noted above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20190147327 A1) in view of Pillai et al. (US 20190042922 A1) and He et al. (“Progressive Deep Neural Networks Acceleration via Soft Filter Pruning”). 
Regarding Claim 1: 
Martin teaches A system for accelerating neuron computations in an artificial neural network (ANN) (Page 3 Para [0088] and Figure 3 teaches system for accelerating neuron computation ), the system comprising one or more processing units configured to (Page 15 Para [0259] “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like” teaches system contain processor such as ASIC (correspond to processing unit)):
 receive a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN (Page 2 Para [0045] “The convolution engine may comprise an input register for receiving a subset of weights of a filter and a weights register for receiving a subset of data values of a data window” and figure 3  teaches receive weight and data value (corresponds to pairs) wherein weight (correspond to first values) and data value (corresponds to second value) being use for the calculation of neuron); 
select one or more pairs from the plurality of pairs, wherein a count of the selected one or more pairs is less than a count of all pairs in the plurality of pairs (Page 2 Para [0045] “The convolution engine may comprise an input register for receiving a subset of weights of a filter and a weights register for receiving a subset of data values of a data window” and figure 3 teaches selected data value and weight (correspond to pairs) count is subset (correspond to less) than input data 301 and weight 302 (corresponds to all pairs)); 
perform mathematical operations on the selected one or more pairs to obtain a result (Page 6 Para [0140] “This can be achieved through the use of multiplexers 307 and 308 which are configured to pass to the multiplication logic 309 (in this case a multiplier) only on those datum-weight pairs where both the datum and weight are non-zero” and Figure 3 teaches perform the multiplication logic (correspond to mathematical operations) on the selected datum-weight pairs  to obtain result);
determine that the result does not satisfy a criterion (Page 4 Para [0091] “This is repeated until the final layer produces output data that can be considered to be the output of the CNN” teaches repeat process until output data can be considered output of CNN, which corresponds to repeating process by determining that a criterion is not satisfied (the criterion being whether the output data is considered the output of CNN));  
upon determining that the result does not satisfy the criterion, perform further operations comprising (Page 4 Para [0091] “the term input data may refer to intermediate data which is an output of a particular layer and an input to a subsequent layer. This is repeated until the final layer produces output data that can be considered to be the output of the CNN” teaches repeat process until output data can be considered output of CNN, which corresponds to repeating process by determining that a criterion is not satisfied (the criterion being whether the output data is considered the output of CNN)):
selecting one or more further pairs from the plurality of pairs (Page 2 Para [0045] “The convolution engine may comprise an input register for receiving a subset of weights of a filter and a weights register for receiving a subset of data values of a data window” and figure 3  teaches selecting weight and data value (corresponds to pairs)); 
and performing the mathematical operations on the selected one or more further pairs to obtain a further result (Page 6 Para [0140] “This can be achieved through the use of multiplexers 307 and 308 which are configured to pass to the multiplication logic 309 (in this case a multiplier) only on those datum-weight pairs where both the datum and weight are non-zero” and Figure 3 teaches perform the multiplication logic (correspond to mathematical operations) on the selected datum-weight pairs  to obtain result); 
Martin does not teach and determine, based on the result and the further result, an output of the neuron.
However, Pillai et al. teaches and determine, based on the result and the further result, an output of the neuron (Page 20 Para [0186]-[0187] “The output of the DNN of FIG. 11C is 0.70 after this iteration, which is comparable to the output of 0.69 for the DNN of FIG. 11B. The iterations continue in this manner until the loss function gradient reaches an acceptable level… FIGS. 12A-B illustrate a comparison of the training convergence for the respective DNNs of FIGS. 11B and 11C” teaches determine based on output of the DNN FIG. 11B (correspond to result) and output of the DNN FIG. 11C (correspond to further result), receive loss function (correspond to output) of the neuron).
Martin and Pillai et al. are analogous art because system using auto-encoder for the detection.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Pillai et al. to the disclosed invention of Martin.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the illustrated embodiment provides numerous advantages, including low latency, high precision, and reduced power consumption using a flexible, low-area hardware design that is highly scalable and portable” and (Pillai et al., Page 3 Para [0033]).
Martin in view of Pillai et al. does not teach and at least one unselected pair includes a nonzero first value and a nonzero second value;

However, He et al. teaches and at least one unselected pair includes a nonzero first value and a nonzero second value (Page 5 Section D. Progressive Soft Filter Pruning (PSFP) “we use a small pruning rate at early epochs, and gradually increase the pruning rate as the epoch number increasing until finally, we reach the goal pruning rate Pi at the last epoch of retraining” and Figure 2 teaches pruning (which is not selected at the output) value 0.3331 and 0.734 (first and second value)). 
Martin and Pillai et al. are analogous art because Deep Neural Networks Acceleration using Pruning.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by He et al. in view of Pillai et al. further in view Martin.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “PSFP achieves a better result and advances the state-of-the-art in the field of model acceleration” and (He, Page 9 V. CONCLUSION & FUTURE WORK).

Regarding Claim 2: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Martin further teaches wherein the one or more processing units are configured to (Page 15 Para [0259] “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like” teaches system contain processor such as ASIC (correspond to processing unit)): 
add the further result to the result (Page 9 Para [0185] “On all subsequent cycles of the filter the output of the multiplier is added 310 to the current value of the accumulator register 311 and stored back into the register 311” teaches add output (correspond to result) with current value (correspond to result)); and 
repeat the further operations and the adding the further result to the result until the result satisfies the criterion (Page 4 Para [0091] “the term input data may refer to intermediate data which is an output of a particular layer and an input to a subsequent layer. This is repeated until the final layer produces output data that can be considered to be the output of the CNN” and Page 9 Para [0185] “On all subsequent cycles of the filter the output of the multiplier is added 310 to the current value of the accumulator register 311 and stored back into the register 311” teaches repeat the operation of storing output until that considered to be output).
Regarding Claim 4: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Martin further teaches wherein the mathematical operations includes a multiplication (Page 6 Para [0140] “This can be achieved through the use of multiplexers 307 and 308 which are configured to pass to the multiplication logic 309 (in this case a multiplier) only on those datum-weight pairs where both the datum and weight are non-zero” teaches multiplication operation).
Regarding Claim 5: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Martin further teaches wherein a count of the mathematical operations performed on all the selected one or more pairs is less than a count of the mathematical operations that would be performed on all pairs in the plurality of pairs (Page 6 Para [0137] “A neuron engine 245 may process a single neuron at a time, where a neuron is defined as a single filter applied to a single window position in the data, and returning a single result value (either the completed accumulation or a partial accumulation where the filter has been split)” and Page 6 Para [0140] “This can be achieved through the use of multiplexers 307 and 308 which are configured to pass to the multiplication logic 309 (in this case a multiplier) only on those datum-weight pairs where both the datum and weight are non-zero” Figure 3 and Figure 2 teaches count of mathematic operation by multiplication logic on all the selected datum and weight (correspond to pair) is less than mathematic operation performed on the pairs are in neuron 245a…245n (correspond to all pairs)).
Regarding Claim 9: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Martin further teaches wherein the selecting the one or more pairs from the plurality of pairs is based on values of bits of binary numbers representing the first values or the second values of the one or more pairs (Page Para [0054] “The sparsity data may comprise a binary string, each bit of the binary string corresponding to a respective weight/data value of the set of weights/data values and indicating whether that weight/data value is zero” and figure 3 teaches selecting weight and data value (correspond to pair) from the pair is based on the bit of binary string represent weight (correspond to first values) and data value (corresponds to second value) in the pair).
Regarding Claim 10: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 9, wherein: 
Martin further teaches a pair with a first value having a first non-zero bit at a position K starting from a least significant bit is selected prior to a pair with a first value having a first non-zero bit at a position K-1, wherein K is less than a count of bits a binary number representing the first value (Page 6-7 Para [0141] “A sparsity map for the weights may be provided with weights 302 by a respective weight buffer 240” and Page 11 Para [0198]-[0200] “The weights stored in the packed weights buffer 401 (and held in memory) may be held in the packed form in which the zero weights are together at one end (and potentially further compressed at a reduced bit depth)…..A neuron engine may readily use the packed weight data since the sparsity map 407 indicates the position of zero weights in the word. For example, consider an set of packed weights data which comprises 8 weight values (which for simplicity we will represent as integers) and its corresponding sparsity map which is a binary string in which ‘1’ bits indicate a zero weight value: [0200] weights=5, 4, 2, 6, 9, 0, 0, 0 [0201] sparsity map=01001100” teaches pair with a weight (correspond to first value) having first non-zero bit at position k starting from a least significant bit is selected wherein weight bit are reduced (correspond to less)); or 
a pair with a second value having a first non-zero bit at a position K starting from a least significant bit is selected prior to a pair with a second value having a first non-zero bit at a position K-1, wherein K is less than a count of bits a binary number representing the second value (Page 6-7 Para [0141] “A sparsity map for the input data may be provided with input data 301 by the input buffer 235” and Page 11 Para [0199]-[0201] “The weights stored in the packed weights buffer 401 (and held in memory) may be held in the packed form in which the zero weights are together at one end (and potentially further compressed at a reduced bit depth)…..A neuron engine may readily use the packed weight data since the sparsity map 407 indicates the position of zero weights in the word. For example, consider an set of packed weights data which comprises 8 weight values (which for simplicity we will represent as integers) and its corresponding sparsity map which is a binary string in which ‘1’ bits indicate a zero weight value: [0200] weights=5, 4, 2, 6, 9, 0, 0, 0 [0201] sparsity map=01001100” teaches pair with second value having a first non-zero bit at position k starting wherein weight bit are reduced (correspond to less)).
Regarding Claim 11: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Martin further teaches wherein the one or more processing units are configured to modify the first values or the second values of unselected pairs of the plurality pairs (Page 15 Para [0259] “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like”  and Page 10 Para [0197] “In order to provide weight data to the neuron engines an unpacker 402 of the weight buffer unpacks the weights into unpacked weight storage 404. Each set of unpacked weights 406 may be referred to as a word (which may or may not be considered to include the corresponding sparsity map 407 and/or index 405). The packed weight data may be only partially unpacked so as to decompress the weight data (e.g. for bit depth) but not for sparsity, i.e. zero value weights are not restored to the correct position in a sequence of weights in a word” and  Page 11 Para [0202]-[0203] “The weight values may be recreated at their proper positions by reading the non-zero weight values in order to provide the non-zero weights indicated by zeros in the sparsity map, and generating zeros where the sparsity map indicates a ‘1’: [0203] weights in their proper sequence=5, 0, 4, 2, 0, 0, 6, 9” teaches modify unpacked (correspond to unselected) weight in the processor such as ASIC (correspond to processing unit)).
Regarding Claim 12: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 11, 
Martin further teaches wherein the modifying of the first values or the second values is setting the first values to zero or setting the second values to zero (Page 5 Para [0108] “Zero pruning is a process that can be performed during mapping, where very small non-zero weights can be set to zero in order to increase the sparsity without significantly affecting network accuracy” teaches modify weights (corresponds to value) to set to zero).
Regarding Claim 13: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Martin further teaches wherein selecting a pair from the plurality of pairs includes setting an enable bit associated with the selected pair, and wherein the processing units are configured to (Page 11 Para [0212] “Any number of weights may be provided together in a word with the respective sparsity map having a number of bits corresponding to the number of weights in the word. The number of weights that may be provided together as a set in a word may be configurable. The number of weights may be 4 or a multiple thereof. The number of weights and number of input data values provided to a neuron engine in a single transfer may be equivalent” and Page 7 Para [0143] “The weight sparsity map may then be used to ensure that each input datum is operated on by the corresponding weight, with the input data sparsity map indicating the next non-zero value pair on which the neuron engine is to operate” and Page 15 Para [0259] “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like”  teaches selecting datum (correspond to pair) setting an bit associated with selected weight wherein datum is input and weight wherein processor such as ASIC (correspond to processing unit)):
determine that the enable bit is set for the pair; and in response to the determination, perform the mathematical operations on the pair (Page 11 Para [0212] “Any number of weights may be provided together in a word with the respective sparsity map having a number of bits corresponding to the number of weights in the word. The number of weights that may be provided together as a set in a word may be configurable. The number of weights may be 4 or a multiple thereof. The number of weights and number of input data values provided to a neuron engine in a single transfer may be equivalent” and Page 7 Para [0142] “sparsity maps distinct from the weights/input data are not generated and the control block determines whether each weight/data value is zero from the weights/data values themselves at the point the control provides each weight-data value pair for evaluation at the multiplication logic” teaches that bit is set for the weight in response to the determination perform multiplication logic).
Regarding Claim 14: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Martin further teaches wherein selecting a pair from the plurality of pairs includes setting an index equal to a position of the pair in the plurality of pairs or in a subset of the plurality of pairs (Page 7 Para [0142] “sparsity maps distinct from the weights/input data are not generated and the control block determines whether each weight/data value is zero from the weights/data values themselves at the point the control provides each weight-data value pair for evaluation at the multiplication logic” and Figure 5 and Figure 3 teach selected datum (correspond to pair) include setting an index equal of position of datum (correspond to pair)).
Regarding Claim 15: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Pillai et al. further teaches wherein the determining that the result satisfies the criterion includes comparing the result to one or more thresholds (Page 20 Para [0187] “FIGS. 12A-B illustrate a comparison of the training convergence for the respective DNNs of FIGS. 11B and 11C. In particular, FIG. 12A illustrates the rate of convergence for the original Sigmoid activation function used by the DNN of FIG. 11B, while FIG. 12B illustrates the rate of convergence for the modified Sigmoid activation function (e.g., using a power of base 2 instead of e) used by the DNN of FIG. 11C. FIG. 13 illustrates the error percentage or accuracy of these approaches” teach training convergence (correspond to result satisfies) by comparing error percentage (correspond to result)).
Martin and Pillai et al. are analogous art because system using auto-encoder for the detection.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Pillai et al. to the disclosed invention of Martin.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the illustrated embodiment provides numerous advantages, including low latency, high precision, and reduced power consumption using a flexible, low-area hardware design that is highly scalable and portable” and (Pillai et al., Page 3 Para [0033]).
Regarding Claim 16: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Pillai et al. further teaches wherein the determining that the result satisfies the criterion includes comparing numbers, wherein at least one of the compared numbers is determined based on one of: the result, a first value, or a second values of a pair of the plurality of pairs (Page 20 Para [0187] “FIGS. 12A-B illustrate a comparison of the training convergence for the respective DNNs of FIGS. 11B and 11C. In particular, FIG. 12A illustrates the rate of convergence for the original Sigmoid activation function used by the DNN of FIG. 11B, while FIG. 12B illustrates the rate of convergence for the modified Sigmoid activation function (e.g., using a power of base 2 instead of e) used by the DNN of FIG. 11C. FIG. 13 illustrates the error percentage or accuracy of these approaches” teach training convergence (correspond to result satisfies) by comparing error percentage (correspond to result)).
Martin and Pillai et al. are analogous art because system using auto-encoder for the detection.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Pillai et al. to the disclosed invention of Martin.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the illustrated embodiment provides numerous advantages, including low latency, high precision, and reduced power consumption using a flexible, low-area hardware design that is highly scalable and portable” and (Pillai et al., Page 3 Para [0033]).
Regarding Claim 17: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Martin further teaches wherein the plurality of pairs includes pairs with input values for the neuron and weights corresponding to the input values (Page 7 Para [0142] “sparsity maps distinct from the weights/input data are not generated and the control block determines whether each weight/data value is zero from the weights/data values themselves at the point the control provides each weight-data value pair for evaluation at the multiplication logic” and  Figure 3 and Figure 2 teach wherein pair includes data value (correspond to input value) and weight value).
Regarding Claim 18: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Martin further teaches wherein at least one of the processing units is implemented in an electronic circuit (Page 15 Para [0259] “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like” teaches processor such as ASIC (correspond to processing unit) implemented in a circuit).
Regarding Claim 19: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, wherein the receiving the plurality of pairs includes: 
Martin further teaches receiving a first plurality of the first values and a second plurality of the second values, wherein a first value of the first plurality is associated with a second value of the second plurality (Page 2 Para [0045] “The convolution engine may comprise an input register for receiving a subset of weights of a filter and a weights register for receiving a subset of data values of a data window” and figure 3  teaches receive weight and data value (corresponds to pairs) wherein weight (correspond to first values) and data value (corresponds to second value) wherein weight (correspond to first value) associated with data value (correspond to second value)).
Regarding Claim 20: 
Martin teaches A method for accelerating neuron computations in an artificial neural network (ANN), the method comprising (Page 3 Para [0088] and Figure 3 teaches system for accelerating neuron computation): 
receiving, by one or more processing units, a plurality of pairs, the pairs including first values and second values, the plurality of pairs being used for calculation of a neuron of an ANN (Page 2 Para [0045] “The convolution engine may comprise an input register for receiving a subset of weights of a filter and a weights register for receiving a subset of data values of a data window” and  Page 15 Para [0259] “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like” and figure 3  teaches receive weight and data value (corresponds to pairs) wherein weight (correspond to first values) and data value (corresponds to second value) being use for the calculation of neuron in the processor such as ASIC (correspond to processing unit)); 
selecting, by the one or more processing units, one or more pairs from the plurality of pairs, wherein a count of the selected one or more pairs is less than a count of all pairs in the plurality of pairs (Page 2 Para [0045] “The convolution engine may comprise an input register for receiving a subset of weights of a filter and a weights register for receiving a subset of data values of a data window” and Page 15 Para [0259] “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like” and figure 3 teaches selected data value and weight (correspond to pairs) count is subset (correspond to less) than input data 301 and weight 302 (corresponds to all pairs) by processor such as ASIC (correspond to processing unit)); 
performing, by the one or more processing units, mathematical operations on the selected one or more pairs to obtain a result (Page 6 Para [0140] “This can be achieved through the use of multiplexers 307 and 308 which are configured to pass to the multiplication logic 309 (in this case a multiplier) only on those datum-weight pairs where both the datum and weight are non-zero” and Page 15 Para [0259] “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like” and Figure 3 teaches perform the multiplication logic (correspond to mathematical operations) on the selected datum-weight pairs  to obtain result by the processor such as ASIC (correspond to processing unit));
 determining, by the one or more processing units, that the result does not satisfy a criterion (Page 4 Para [0091] “This is repeated until the final layer produces output data that can be considered to be the output of the CNN” and Page 15 Para [0259] “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like” teaches repeat process until output data can be considered output of CNN, which corresponds to repeating process by determining that a criterion is not satisfied (the criterion being whether the output data is considered the output of CNN) by the processor such as ASIC (correspond to processing unit)); 
upon determining that the result does not satisfy the criterion, performing, by the one or more processing units, further operations comprising (Page 4 Para [0091] “the term input data may refer to intermediate data which is an output of a particular layer and an input to a subsequent layer. This is repeated until the final layer produces output data that can be considered to be the output of the CNN” and Page 15 Para [0259] “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like”  teaches repeat process until output data can be considered output of CNN, which corresponds to repeating process by determining that a criterion is not satisfied (the criterion being whether the output data is considered the output of CNN) by processor such as ASIC (correspond to processing unit)): 
selecting one or more further pairs from the plurality of pairs (Page 2 Para [0045] “The convolution engine may comprise an input register for receiving a subset of weights of a filter and a weights register for receiving a subset of data values of a data window” and figure 3  teaches selecting weight and data value (corresponds to pairs)); 
and performing the mathematical operations on the selected one or more further pairs to obtain a further result (Page 6 Para [0140] “This can be achieved through the use of multiplexers 307 and 308 which are configured to pass to the multiplication logic 309 (in this case a multiplier) only on those datum-weight pairs where both the datum and weight are non-zero” and Figure 3 teaches perform the multiplication logic (correspond to mathematical operations) on the selected datum-weight pairs  to obtain result); 
Martin does not teach and determining, by the one or more processing units and based on the result and the further result, an output of the neuron.
However, Pillai et al. teaches and determining, by the one or more processing units and based on the result and the further result, an output of the neuron (Page 20 Para [0186]-[0187] “The output of the DNN of FIG. 11C is 0.70 after this iteration, which is comparable to the output of 0.69 for the DNN of FIG. 11B. The iterations continue in this manner until the loss function gradient reaches an acceptable level… FIGS. 12A-B illustrate a comparison of the training convergence for the respective DNNs of FIGS. 11B and 11C” and Page 24 Para [0227] “the term “processor” or “microprocessor” should be understood to include not only a traditional microprocessor (such as Intel's® industry-leading x86 and x64 architectures), but also graphics processors, matrix processors, and any ASIC, FPGA, microcontroller, digital signal processor (DSP)” teaches determine based on output of the DNN FIG. 11B (correspond to result) and output of the DNN FIG. 11C (correspond to further result), receive loss function (correspond to output) of the neuron by processor such as ASIC (correspond to processing unit)).
Martin and Pillai et al. are analogous art because system using auto-encoder for the detection.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Pillai et al. to the disclosed invention of Martin.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the illustrated embodiment provides numerous advantages, including low latency, high precision, and reduced power consumption using a flexible, low-area hardware design that is highly scalable and portable” and (Pillai et al., Page 3 Para [0033]).
Martin in view of Pillai et al. does not teach and at least one unselected pair includes a nonzero first value and a nonzero second value;
However, He teaches and at least one unselected pair includes a nonzero first value and a nonzero second value (Page 5 Section D. Progressive Soft Filter Pruning (PSFP) “we use a small pruning rate at early epochs, and gradually increase the pruning rate as the epoch number increasing until finally, we reach the goal pruning rate Pi at the last epoch of retraining” and Figure 2 teaches pruning (which is not selected at the output) value 0.3331 and 0.734 (first and second value)). 
Martin and Pillai et al. are analogous art because Deep Neural Networks Acceleration using Pruning.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by He et al. in view of Pillai et al. further in view Martin.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “PSFP achieves a better result and advances the state-of-the-art in the field of model acceleration” and (He, Page 9 V. CONCLUSION & FUTURE WORK).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pillai et al. in view of He et al. further in view of Mills (US 20190340489 A1). 
Regarding Claim 3:
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Martin in view of Pillai et al. does not teach wherein the one or more processing units are configured to skip the further operations based on determination that the result satisfies the criterion 
However, Mills teaches wherein the one or more processing units are configured to skip the further operations based on determination that the result satisfies the criterion (Page 6-7 Para [0078-0079] “If it is determined 832 that all work units in the tile was processed by the neural engines 314, the process proceeds to determine 840 whether all tiles for the input data were processed. If not, the process proceeds 844 to a next tile by having rasterizer 720 instructs 804 buffer DMA 320 to receive a next tile from system memory 230 and repeats the subsequent processes. If it is determined 840 that all tiles of the input data are processed, then the process ends for the current input data. Then, the process may be repeated to process the next input data or proceed to the next task.” and Page 2 Para [0026] “The various components of device 100 listed above are embodied in hardware, software, firmware or a combination thereof, including one or more signal processing and/or application specific integrated circuits (ASICs)” and FIG. 8 teach system skip operation based on determination that all tiles processed (correspond to satisfied the criterion) in components of device such as ASIC (correspond to processing unit)).
Martin, Pillai et al., He et al. teaches and Mills are analogous art because system directed to neural network to accumulated values for further multiply-add operations in subsequent processing cycles.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Mills to the disclosed invention of Martin in view of Pillai et al. and further in view of He et al. teaches.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the input buffer circuit 402 broadcasts 256-bytes of input data 900 portions distributed across 256 MAD 918 circuits, where each MAD 918 is mapped to a portion of input data (e.g., pixel 0 sent to MADO, pixel 1 sent to MAD1, and so on). However, in order to make use of all 256 MAD 918 circuits, two separate kernel coefficients 422 are processed with the same pixel data 900 from the work unit. In some embodiments, kernel coefficients with a value of 0 can be skipped, thus taking advantage of kernel sparsity in order to conserve power and optimize each processing cycle” (Mills, Page 8 Para [0096]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pillai et al. further in view of He et al. and further in view of  Bach et al. (US 20180018553 A1). 
Regarding Claim 6: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, 
Martin in view of Pillai et al. further in view of He et al. does not teach wherein an order of the selected one or more pairs and the selected one or more further pairs being used for performing the mathematical operations is different from an order of pairs in the received plurality of pairs 
However Bach et al. teaches wherein an order of the selected one or more pairs and the selected one or more further pairs being used for performing the mathematical operations is different from an order of pairs in the received plurality of pairs (Page 22 Para [0318] “processing apparatus 102 could, for example, perform a visualization of set 16 of data 106 using the order among the items of set 16 or the order of the samples of data 106 and use the relevance map in order to highlight a relevant portion of the visualization” and Page 23 Para [0324] “Alternatively or additionally to highlighting the words, the processor 102 merely selects a subset of words, sentence parts or sentences of the text, namely those with the highest scores or the highest absolute values of scores (e.g. by thresholding of the score or its absolute value) and save this selection in a database or on a storage medium or present it to a human. If the relevance assignment is applied to a data set 16 such that a sample consists of a set of key value pairs” and Page Para [0325] “FIG. 12, that the data set 16 may be an image or a video. The pixel-wise relevance scores may then be used to find regions with high scores. To this end, the above mentioned segmentation or a video segmentation may exemplarily be used. In case of a video, a region of high score would be a spatio-temporal subset or portion of the video. For each region, a score per region, for example by computing a p-mean” teaches order of selection set of key value pairs wherein key value pairs are used for performing mathematical operations is different for each region).
Martin, Pillai et al., He et al. and Bach et al. are analogous art because system directed to evaluating neural network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Bach et al. to the disclosed invention of Martin in view of Pillai et al. further in view of He et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the distribution function should advantageously be selected such that same results in “meaningful” reverse propagated relevance scores. To this end, the distribution function may obey some “ordering” property, additionally or alternatively to the relevance conservation property. In other words, even without obeying the relevance conservation property discussed above, the distribution function may result in meaningful reversely propagated relevance scores” (Bach et al., Page 18 Para [0229]).
Regarding Claim 7: 
Martin in view of Pillai et al. further in view of He et al. teaches The system of claim 1, wherein: 
Martin in view of Pillai et al. further in view of He et al. does not teaches the selecting the one or more pairs from the plurality of pairs is based on absolute values of at least one of the first values or second values of the one or more pairs; and the selecting the one or more further pairs from the plurality of pairs is based on absolute values of at least one of the first values or second values of the one or more further pairs.
However, Bach et al. teaches the selecting the one or more pairs from the plurality of pairs is based on absolute values of at least one of the first values or second values of the one or more pairs (Page 23 Para [0324] “the processor 102 merely selects a subset of words, sentence parts or sentences of the text, namely those with the highest scores or the highest absolute values of scores (e.g. by thresholding of the score or its absolute value) and save this selection in a database or on a storage medium or present it to a human… a subset of key-value pairs with the highest scores or the highest absolute values of scores (e.g. by thresholding of the score or its absolute value) could then be selected and this selection could be saved in a database or on a storage medium or present it to a human” teaches selecting subset key-value pairs based on absolute value of the key-pairs value scored (correspond to pair)); 
and the selecting the one or more further pairs from the plurality of pairs is based on absolute values of at least one of the first values or second values of the one or more further pairs (Page 20 Para [0286] “the regions or additional information extracted from it could be used to retrain and improve the trained network” and Page 23 Para [0324] “the processor 102 merely selects a subset of words, sentence parts or sentences of the text, namely those with the highest scores or the highest absolute values of scores (e.g. by thresholding of the score or its absolute value) and save this selection in a database or on a storage medium or present it to a human….a subset of key-value pairs with the highest scores or the highest absolute values of scores (e.g. by thresholding of the score or its absolute value) could then be selected and this selection could be saved in a database or on a storage medium or present it to a human” teach further selecting subset of key-value pairs based on absolute value of the subset of key-value pairs (correspond to pair)).
Martin, Pillai et al., He et al. and Bach et al. are analogous art because system directed to evaluating neural network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Bach et al. to the disclosed invention of Martin in view of Pillai et al. further in view of He et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the distribution function should advantageously be selected such that same results in “meaningful” reverse propagated relevance scores. To this end, the distribution function may obey some “ordering” property, additionally or alternatively to the relevance conservation property. In other words, even without obeying the relevance conservation property discussed above, the distribution function may result in meaningful reversely propagated relevance scores” (Bach et al., Page 18 Para [0229]).
Regarding Claim 8: 
Martin, in view of Pillai et al. in view of He et al. further in view of Bach et al. teaches The system of claim 7, 
Bach et al. further teaches wherein a pair of the plurality of pairs having a larger absolute value of the first value or the second value is selected prior to a pair of the plurality of pairs having a lesser absolute value of the first value or the second value (Page 20 Para [0324] “An overlay image can be created by the processor 102 by using the hue-saturation-value representation, i.e. the value (however with a cap on too small values because an almost black pixel has no clearly visible colors, and possibly also the saturation is taken from the original image,) is gained from a respective sample's grey scale value of the original image's grey scale version and the hue values are taken from the color map. Processor 102 could subject an image generated as just outlined, e.g. the color map or the overlay or the ordered set of relevance scores (which can be represented as an image, but this is not a requirement), to segmentation. Those segments in such a segmented image, which correspond to regions with scores which are very high or to regions with scores which have large absolute values, could be extracted, stored in a database or a storage medium and used (with or without subsequent manual inspection) as additional training data for a classifier training procedure…….a subset of key-value pairs with the highest scores or the highest absolute values of scores (e.g. by thresholding of the score or its absolute value) could then be selected and this selection could be saved in a database or on a storage medium or present it to a human” teaches selection of key-value pairs having larger absolute value of the value or the value can be small).
Martin, Pillai et al. and Bach et al. are analogous art because system directed to evaluating neural network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Bach et al. to the disclosed invention of Martin in view of Pillai et al. in view of He et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the distribution function should advantageously be selected such that same results in “meaningful” reverse propagated relevance scores. To this end, the distribution function may obey some “ordering” property, additionally or alternatively to the relevance conservation property. In other words, even without obeying the relevance conservation property discussed above, the distribution function may result in meaningful reversely propagated relevance scores” (Bach et al., Page 18 Para [0229]).

Response to Arguments
Applicant's arguments filed 08/23/2022 with respect to double patenting rejection to claims 1 and 20 have been fully considered but they are not persuasive.
Examiner Response: 
The examiner respectfully disagrees. First, according to MPEP § 804.01, “A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate. Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).” (emphasis added). Second, Applicant did not provide specific arguments as to the double patent rejection. Therefore, the non-statutory double patenting rejection to claims 1-20 is maintained. 

Applicant's arguments filed 08/23/2022 with respect to 35 U.S.C. §112(b) rejection to claims 1-17 and 19 have been fully considered but they are not persuasive. 
Applicant asserts “Applicant respectfully submits, that Specification provides sufficient description to enable a person reasonably skilled in the art of ANN computations to link functions cited in claims 1-17 and 19 to structure disclosed in FIG. 4 and paragraphs [0061]-[0071]… Applicant respectfully submits the functions recited in claim 1 of, "receiving", "selecting", "performing mathematical operations", "determining that result does not satisfy criteria", "determining an output of neuron" relate to the coextensive functions of "receiving" data, "storing" data, and 'processing' data. Therefore, the functions of "receiving", "selecting", "performing mathematical operations", "determining that result does satisfy criteria" do not require disclosure of an algorithm” (Remark Pg. 11-12). 
Examiner Response: 
The examiner respectfully disagrees. The description provided by applicant using Fig. 4 and paragraph [0061]-[0071] provide structure but doesn’t provide arithmetical operation algorithm. Therefore, the limitations for which 35 U.S.C. 112(f) is invoked. 

Applicant's arguments filed 08/23/2022 with respect to 35 U.S.C. §101 rejection to claims 1-20 have been fully considered but they are not persuasive. 
Applicant asserts “Applicant respectfully submits that elements recited in independent claim 1 are directed to an improvement of the technology for accelerating computations of ANN by reducing number of mathematical computations performed by a computer for calculation of a neuron….. independent claims 1 and 20 reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field” (Remarks Pg. 13 and 14).
Examiner Response: 
The examiner respectfully disagrees. The limitation in claim 1 amounts to mathematical concept, therefore it is not an additional element that can amount to an improvement. See MPEP 2106.05(a) (“It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below.”). Therefore, the rejection to claims is maintained. 


Applicant's arguments filed 08/23/2022 with respect to 35 U.S.C. §103 rejection to claims 1-20 have been fully considered but they are not persuasive. 
Applicant asserts “Similar amendments have been introduced into independent claims 15 and 20. Support for this amendment can be found in at least paragraphs [0071], and the rest of the Specification as filed. Specifically, paragraph [0071] recites: "In some embodiments, if each of the input values V[i] includes M bits, the pairs (V[i] and W[i]) wherein the input value V[i] has the first non-zero bit at position of the most significant bit M-1 can be selected in the first subset. If a partial result after calculation of neuron based on the first subset does not satisfy criteria, then the pairs (V[i] and W[i]) wherein the input value V[i] has the first non-zero bit at position M-2 can be selected in the second subset, and so forth." Accordingly, during selection of the first subset, at least one of pair where either V[i]<>0 or and W[i]<>0 remains unselected” (Remarks Page 16)
Examiner Response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (He et al. (“Progressive Deep Neural Networks Acceleration via Soft Filter Pruning”)) has been applied to teach the limitations referred to in this argument. Therefore, the rejection to claims is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125                                         
/BRIAN M SMITH/Primary Examiner, Art Unit 2122